[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S OBJECTION TO DISCOVERY (NO. 111) AND PLAINTIFFS' MOTION FOR SANCTIONS (NO. 124)
In this medical malpractice case, the defendant physician has replied to some of the plaintiffs' interrogatories by merely making reference to medical report which it has or will be furnished. This is not sufficient and the plaintiffs have the right to specific answers by the defendant in order to avoid confusion, mistake and misunderstanding (especially when these interrogatories may be used for impeachment purposes). In other CT Page 3586 instances the defendant merely objected to answering the same without sufficient cause. Accordingly, the defendant is ordered to specifically answer the following interrogatories: 62, 63, 66, 72, 77 (subject to agreement entered into by the parties), 89F, 94, 142, 143, and 147.
Plaintiffs' request for attorney's fees is denied.
ROBERT I. BERDON, JUDGE